Motion of appellants Baucus and others for reargument denied, with ten dollars costs to Herbert D. Hamm, Esq., attorney for respondent, and ten dollars costs to Charles Grosberg, Esq., special guardian, payable out of the estate. Motion of said appellants for leave to appeal to the Court of Appeals denied. Motion of appellants Miller for reargument denied, with ten dollars costs to Herbert D. Hamm, Esq., attorney for respondent, and ten dollars costs to Charles Grosberg, Esq., special guardian, payable out of the estate. Motion of said appellants for leave to appeal to the Court of Appeals denied.